Vetter filed suit in the Civil Court of Record in and for Dade County in which suit Honorable W. V. Knott as State Treasurer and Ex-officio Insurance Commissioner, under the laws of the State of Florida, was required to be served with summons ad res. Praecipe was filed in the said Civil Court of Record directing the Clerk to issue summons ad res to be served on W. V. Knott at the office of the State Treasurer in Tallahassee, Florida. The Clerk declined to issue the summons because of the provisions of Chapter 14664, Acts of 1931, which amended Section 9 of Chapter 11357, Acts of Extra-ordinary Session of 1925, and which provides:
    "That in all civil causes summons ad respondendum *Page 567 
and other process, when issued out of any Civil Court of Record of this State shall run throughout the county only where such Civil Court of Record is situated and shall be directed to the Sheriff of such county."
Vetter filed his petition in this Court to coerce McCall by mandamus to issue the summons ad res. Alternative writ was issued. No return has been made. Motion has been filed for peremptory writ.
It is unnecessary for us to discuss any question in this case except that which involves the constitutionality of Chapter 14664, supra. Section 11 of Article V of the Constitution provides:
    "The Circuit Courts shall have exclusive original jurisdiction in all cases in equity, also in all cases at law not cognizable by inferior courts," etc.
Section 5156 C. G. L., which was Section 1 of Chapter 11357, Extraordinary Session of 1925, provides in part:
    "All such civil courts of record for each county respectively shall have exclusive, original jurisdiction in all cases at law, including writs of attachment and garnishment where the matter in controversy does not exceed, exclusive of interest and costs, the sum or value of five thousand dollars, and also where (a) the cause of action in whole or in part, arose or accrued in the county, or (b) the property involved in whole or in part, is in the county, or (c) the defendant or one of the defendants is found in the county."
It is, therefore, clearly apparent that where a cause of action in which the matter in controversy does not exceed the sum or value of $5,000.00, and which may be the subject matter of a civil suit, arises in a county where a civil court of record is established, such Civil Court of Record has exclusive jurisdiction of the cause, and if Chapter 14664, supra, is valid and the defendant in that suit resides beyond the limits of the county where the cause of action accrued, the complainant can not maintain his suit in that county because his claim is not within the jurisdiction *Page 568 
of the Circuit Court and he is precluded from having service of process upon the defendant issued out of the Civil Court of Record.
Section 4 of the Declaration of Rights under our Constitution provides:
    "All courts in this State shall be open, so that every person for any injury done him in his lands, goods, person or reputation shall have remedy, by due course of law, and right and justice shall be administered without sale, denial or delay."
The Civil Court of Record of Dade County is one of the courts of this State and the provisions of Chapter 14664 would close the door of such court to the complainant in a suit such as that above referred to and such as the one which is the basis of this litigation.
We must, therefore, hold that Chapter 14664, supra, contravenes the provisions of Section 4 of the Declaration of Rights under our Constitution and is, therefore, invalid.
The peremptory writ should issue.
BROWN, J., concurs.